UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6253


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERT CHARLES BURGESS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Graham C. Mullen,
Senior District Judge. (1:09-cr-00017-GCM-DLH-1)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Albert Charles Burgess, Jr., Appellant Pro Se.  Thomas Richard
Ascik, Assistant United States Attorney, Asheville, North
Carolina, Kimlani M. Ford, Cortney Randall, Amy Elizabeth Ray,
Edward R. Ryan, Assistant United States Attorneys, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albert     Charles       Burgess,    Jr.,      notes       an   appeal   from       the

district court’s order denying his motion for unredacted trial

transcripts and denying his motion to set aside conviction and

sentence.

       We conclude that Burgess’ motion to set aside conviction

and    sentence     was   in    substance       a    successive        28   U.S.C.    § 2255

(2012)    motion.         The    portion     of      the    district        court’s    order

denying this motion is not appealable unless a circuit justice

or    judge   issues      a    certificate      of    appealability.            28    U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a       substantial    showing         of     the     denial    of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that       reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537      U.S.   322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.



                                            2
       We have independently reviewed the record and conclude that

Burgess has not made the requisite showing.                      The district court

lacked jurisdiction to deny § 2255 relief on the merits because

Burgess’     motion     to    set   aside    challenged        the    validity         of    his

convictions       and    should     have    been     construed        as    a    successive

§ 2255 motion.          See Gonzalez v. Crosby, 545 U.S. 524, 531–32

(2005); United States v. Winestock, 340 F.3d 200, 207 (4th Cir.

2003).      In the absence of pre-filing authorization from this

court,      the   district      court       lacked      jurisdiction            to    hear    a

successive § 2255 motion.               See 28 U.S.C. § 2244(b)(3) (2012).

We therefore deny a certificate of appealability and dismiss

this portion of the appeal.

       With respect to the portion of the district court’s order

denying Burgess’ motion for trial transcripts, we have reviewed

the record and find no reversible error.                        Burgess’ transcript

request     did   not    establish     the       requisite     need    under         Jones   v.

Superintendent,         Va.   State   Farm,       460   F.2d    150,       152   (4th       Cir.

1972) (noting that “[i]t is settled in this circuit that ‘an

indigent is not entitled to a transcript at government expense

without a showing of the need, merely to comb the record in the

hope   of    discovering       some   flaw.’”        (quoting        United      States      v.

Glass, 317 F.2d 200, 202 (4th Cir. 1963))).                            Accordingly, we

affirm    this    portion      of   the     district     court’s       order.          United

States v. Burgess, No. 1:09-cr-00017-GCM-DLH-1 (W.D.N.C. Feb. 8,

                                             3
2016).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                     4